grounds by Griffith v. Kentucky, 479 U.S. 314, 326 (1987))). Appellant
                must demonstrate that the procedure was unnecessarily suggestive and
                that the resulting identification was unreliable.      See Banks v. State, 94
                Nev. 90, 94, 575 P.2d 592, 595 (1978); see also Manson v. Brathwaite, 432
                U.S. 98, 114 (1977) (explaining that "reliability is the linchpin").
                             A one-on-one show-up confrontation between eyewitness and
                suspect, such as occurred here, is inherently suggestive because it is
                obvious to the eyewitness that law enforcement officials believe they have
                apprehended the criminal; however, the confrontation may be justified
                based on countervailing policy considerations. Jones, 95 Nev. at 617, 600
                P.2d at 250. While such considerations were present, we conclude that the
                one-on-one show-up in this case was unnecessarily suggestive.
                             Despite the unnecessarily suggestive procedure, we conclude
                that the identification was reliable. See Gehrke v. State, 96 Nev. 581, 584,
                613 P.2d 1028, 1030 (1980) (discussing the factors that weigh against the
                corrupting effect of the suggestive procedure). In this instance, the
                eyewitness had the opportunity to clearly see the robber's face in a well-lit
                restaurant for an ample amount of time. She also exonerated two other
                potential suspects shown to her by the police before identifying the
                appellant and was absolutely certain of her identification just one day
                after the incident. The reliability of the identification outweighs any
                possible corrupting effect of the suggestive procedure, and the district
                court did not err by refusing to suppress the show-up identification and
                subsequent in-court identifications.
                            With regard to the photo lineup, we consider the totality of the
                circumstances to determine whether the procedure was "so unduly
                prejudicial as to fatally taint [the defendant's] conviction." Cunningham v.

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A


                          4:14-k4t=t4
                State, 113 Nev. 897, 904, 944 P.2d 261, 265 (1997) (alteration in original)
                (quoting Simmons v. United States, 390 U.S. 377, 383 (1968)). We have
                examined the way in which the police performed the photo lineup as well
                as the photos used and conclude that the procedure was not "so
                impermissibly suggestive as to give rise to a very substantial likelihood of
                irreparable misidentification!"   See id. (quoting Simmons, 390 U.S. at
                384). The district court did not err by refusing to suppress the photo
                lineup identifications and subsequent in-court identifications.
                            Second, appellant claims that the district court erred in
                several respects regarding his habitual felon adjudication. Because his
                two prior felonies, which were filed in the same information, were of
                similar character and part of a common scheme or plan and because he
                pleaded to and was sentenced on both charges at the same time, appellant
                argues that he cannot be a habitual felon under NRS 207.012. We have
                held "that where two or more convictions grow out of the same act,
                transaction or occurrence, and are prosecuted in the same indictment or
                information, those several convictions may be utilized only as a single
                prior conviction for purposes of applying the habitual criminal statute."
                Rezin v. State, 95 Nev. 461, 462, 596 P.2d 226, 227 (1979) (internal
                quotation marks omitted). As appellant was convicted of two separate
                robberies that occurred two months apart at two different locations, we
                are not convinced that his crimes were part of the same act, transaction,
                or occurrence and conclude that the district court did not err by
                adjudicating appellant a habitual felon under NRS 207.012.
                            Appellant further argues that the district court violated his
                statutory and due process rights by failing to conduct a hearing and
                render findings pursuant to NRS 207.016, which requires the court to

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A

                               ceL.-Aii=i1
                        conduct a hearing when a defendant denies any previous conviction
                        charged. NRS 207.016(3). Because appellant did not deny the previous
                        convictions, we conclude a hearing was not necessary and the district
                        court did not err.
                                    Appellant also claims that, under Apprendi v. New Jersey, 530
                        U.S. 466 (2000), he was entitled to a jury trial on the habitual offender
                        allegations. We have held that our habitual offender statutes do not
                        violate App rendi, as the court performs no additional fact-finding but, at
                        most, exercises discretion in choosing to adjudicate a defendant a habitual
                        criminal.   See O'Neill v. State, 123 Nev. 9, 15-17, 153 P.3d 38, 42-43
                        (2007). We note that NRS 207.012, the habitual felon statute under which
                        appellant was adjudicated, offers no discretion but mandates the
                        imposition of a sentence within the prescribed range if two qualifying
                        felonies are proven. A jury trial on the habitual offender allegation was
                        not warranted; accordingly the district court did not err.
                                    Third, appellant alleges that the district court erred by
                        refusing to proffer the "two reasonable interpretations" jury instruction.'
                        When a jury has been properly instructed on reasonable doubt, it is not
                        error to refuse to give an additional instruction on the issue. Hall v. State,
                        89 Nev. 366, 371, 513 P.2d 1244, 1247-48 (1973); Holland v. United States,
                        348 U.S. 121, 139-40 (1954). We conclude that the jury was properly


                               'Appellant's proposed jury instruction stated that "[i]f the evidence
                        in this case is susceptible to two constructions or interpretations, each of
                        which appears to you to be reasonable, and one of which points to the guilt
                        of the defendant, and the other to his innocence, it is your duty, under the
                        law, to adopt that interpretation which will admit of the defendant's
                        innocence, and reject that which points to his guilt."


SUPREME COURT
        OF
     NEVADA
                                                              4
(0) 1947A

                11' '                                                        "Ty;-1, -T
                                                                                   17,    '1136fivANWSEWaelf,4" .:   I
                instructed on reasonable doubt and that the district court did not commit
                error in refusing to give the proposed instruction.
                            Lastly, appellant argues that cumulative error warrants
                reversal of his conviction. Because there was no error by the district court,
                there is no error to cumulate. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                                                 1   _
                                                             .
                                                                                    J.
                                                    Gibbon s


                                                                 t,,c0(             J.
                                                    Douglas




                                                    Saitta


                cc:   Hon. Elissa F. Cadish, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A